DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Claims 1-16 have been presented for examination based on the amendment filed on 12/18/2020.
Claims 1, 6 & 7 are amended.
Claims 12-16 are new.
Claims 1-16 are expressly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-9 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20080015832 by Tardy, in view USPAT No. US 8165816 B2 by Searles, further in view of USPAT No. US 4634187 A by Huff et al.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardy, in view of Searles, in view of Huff, in view of US PGPUB No. 20080099198 by Drebit et al.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardy, in view of Searles, in view of Huff in view of US PGPUB No.  20160146964 by Badri et al.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardy, in view of Searles, in view of Huff in view of US PGPUB No.  20020132741 by Chang et al.
Claim 16 is objected to with reservation in view of Huff. Please see below. Applicants are encouraged to request an interview before responding to this action.
This action is made Non-Final.
Claim Interpretation
Claim 1 now amends:
determining a flux rate for a selected formation-dissolving fluid in the rock matrix; 
…
(i) guard fluid is injected through the at least one guard well into the subterranean formation and the injection of guard fluid is partially based on the determined flux rate, thereby creating the pressure boundaries;

The “determined flux rate” is understood to be of the formation dissolving fluid injected in the injection well. The specification is silent on how the injection of guard fluid is partially based on “determined flux rate”.  This flux-rate is interpreted as leading to exerted pressure by formation dissolving fluid. It is understood that pressure of guard fluid in the guard well has to be comparable to the injection pressure of the injection well so that injection fluid does not migrate out of the bounds specified by the guard well. Therefore this limitation (i) is interpreted as 
and the injection of guard fluid is partially based on injection pressure, thereby creating a pressure boundaries;
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.6-8:
With regard to injecting a guard fluid and the injection of guard fluid is partially based on the determined flux rate to create the pressure boundaries, the cited passages of Tardy, Searles, and Huff, alone or in combination, do not appear to provide this subject matter. As noted above, the Examiner admits that cited passages of Tardy and Searles do not provide injection of guard fluid through a guard well. As a result, the cited passages of Tardy and Searles do not appear to provide the claimed subject matter. 

While not specifically relied upon to provide the amended subject matter, the Examiner relies upon Huff to provide guard wells and injecting a guard fluid and to cure the deficiencies of the other references. However, Applicants submit that the cited passages of Huff do not appear to provide the injection of guard fluid is partially based on the determined flux rate to create the pressure boundaries. [1] Huff merely describes a method of in-situ leaching in which the ore body is encapsulated by impermeable barriers. In Huff, an ore body is surrounded by a ring of boundary wells and the boundary wells are surrounded by a ring of guard wells. See Huff, col. 3, lines 21 to 30. In Huff, the strata around each boundary well is fractured and a polymer is then injected to form a vertical barrier around the periphery of the ore body. In addition, the guard wells are pressurized with water to minimize the effect of any gaps or leakages in the barriers, and then, lixiviant is used to selectively extract the desired metal from the ore. See id. at col. 5, lines 22 to 65. That is, Huff uses the wells to simply form a barrier around an ore body and changes the permeability of the formation to manage the production of the ore. As such, Huff does not inject a guard fluid that is partially based on the determined flux rate to create the pressure boundaries. Accordingly, the cited passages of Huff do not cure the deficiencies of Tardy and Searles and do not appear to provide the claimed subject matter.

(Response 1)As per [1], please see claim interpretation and mapping in Huff in the rejection. In Huff the guard well are injected so as to negate any pressure gradient created by the injection wells --- this pressure gradient is based on the fluid injected in the injection well and that fluid has a “flux rate” (as claimed). See Huff Col.5 Lines 23-32.
(Argument 2) Applicant has argued in Remarks Pg.8-9:
While not specifically relied upon to provide the amended subject matter, the cited passages of Huff do not appear to cure the deficiencies of Tardy and Searles. Again, Huff merely describes a method for forming an impermeable barriers to perform in-situ leaching of an ore body. In Huff, the guard wells are pressurized with water to minimize the effect of any gaps or leakages in the barriers, not to manage direction of the formation-dissolving fluid used to form the wormholes. As such, Huff does not appear to provide or suggest flowing the formation-dissolving fluid along a designated direction based on a pressure gradient formed by the pressure boundaries created that drive the formation-dissolving fluid along the designated direction to form the wormholes. Accordingly, the cited passages of Huff do not cure the deficiencies of Tardy and Searles and do not appear to provide the claimed subject matter.

(Response 2) Please see updated mapping into Fig.9 and Fig.1 & 10 which addresses the amended limitation. 
No new arguments are made for the dependent claims 2-9 and 10-11 in remarks.  For at least the reasons above the applicant’s arguments are not found to be persuasive. Applicants are encouraged to request an interview before responding to this action.
----- This page is left blank after this line ----
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are expressly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in claim 1 the applicant has amended the underlined limitation:  
(i) guard fluid is injected through the at least one guard well into the subterranean formation and the injection of guard fluid is partially based on the determined flux rate, thereby creating the pressure boundaries;
Specification discloses following mentions of “guard fluid” and “flux rate”:
[0037]… Thus, in one aspect the method further comprises completing a second wellbore in the subsurface formation adjacent to the first wellbore, and injecting a guard fluid into the subsurface formation through the second wellbore before or during the first time period. This serves to create an area of higher formation pressure on a first side of the first wellbore. A third wellbore may optionally be completed proximate to the first wellbore but opposite from the second wellbore also for the injection of guard fluids. …

[0041] The method also includes injecting a guard fluid into the subsurface formation. The guard fluid is injected through the at least one guard well….

[0045]… The wormhole formation process is guided in situ by the pressure gradient as formed, at least in part, by the injection of the guard fluid into the subsurface formation, or the production of fluids out of the subsurface formation….

[0051]… The operator may optionally continue to inject the guard fluid through the at least one guard well while producing hydrocarbon fluids from the first injection well…

[0091] In the view of FIG. 1B, a pressure-building fluid, or guard fluid, is being injected through the guard wells 146 and into the rock matrix making up the subsurface formation 130. The injection of the guard fluid creates a pressure increase (shown schematically through arrows 156).

[0097] In the view of FIG. 2B, a pressure-building fluid, or guard fluid, is again being injected through the guard wells 246 and into the rock matrix making up the subsurface formation 230. Arrows 256 indicate a build-up of pressure, or the creation of an engineered pressure gradient within the formation 230.

[0200] The method 1100 also includes injecting a guard fluid into the subsurface formation. This is provided at Box 1150. The guard fluid is injected through the at least one guard well. This serves to form a pressure boundary within the subsurface formation. The pressure boundary may be formed by using guard wells that are placed on opposing sides of the injection well. Alternatively, the pressure boundary may be formed by placing the guard well on a side of the injection well that is opposite a low-permeability layer, or seal. Alternatively, the pressure boundary may be formed by placing the guard well between an injection well and an area of high permeability, thereby keeping wormhole formation along a zone of low permeability.

[0212]… The alternative method does not necessarily rely upon the formation of an artificial pressure gradient through the injection of a guard fluid; instead, the method involves a determination of the pressure regime in the subsurface formation, and using that pressure regime in connection with the injection of a formation-dissolving fluid.

[0217] It is understood that this method does not preclude the use of at least one guard well. Thus, in one aspect the method further comprises completing a second wellbore in a substantially horizontal orientation in the subsurface formation proximate to the first wellbore, and injecting a guard fluid into the subsurface formation through the second wellbore before or during the first time period. This serves to create an area of higher formation pressure on a first side of the first wellbore. A third wellbore may optionally be completed adjacent to the first wellbore but opposite from the second wellbore for the injection of guard fluids.

[0219] The above process offers benefits beyond the known "skin removal" technique. In the traditional "skin removal" process, wormhole length is limited because acid injected into a subterranean formation will flow radially away from its source and quickly lose the velocity needed to maintain wormhole growth. Even if a single port in a cased well is used for injection, the injected acid will wrap around the casing and establish radial flow. By using guard wells as a pressure source, along with using producer wells as pressure sinks, and by selecting an acid having a suitable flux rate, an extended linear flow path of the injected acid is beneficially enabled. The velocity needed to maintain wormhole growth is preserved deep into the formation, allowing for wormhole growth significantly beyond the near wellbore region.

Specification, as stated before, is silent on teaching that the injection of guard fluid is partially based on the determined flux rate and therefore this is new matter. Dependent 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 amended limitation "the injection of guard fluid is partially based on the determined flux rate" in claim 1 is a relative term which renders the claim indefinite.  The term “partially based on” is not defined in the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case its unclear when the guard fluid will be injected and at what flux rate and “based on” what condition. Also it is unclear what other factors need consideration as the injection is only partially based on flux rate. The absence of clear guidance in the claim and lack of disclosure makes the scope of the claim indefinite. Contrary to the claim the specification makes no mention of any parameter that would control injection of guard fluid other than it used to contain the acid. Dependent claims 2-16 do not cure this deficiency and are rejected likewise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20080015832 by Tardy, in view USPAT No. US 8165816 B2 by Searles, further in view of USPAT No. US 4634187 A by Huff et al.
Regarding Claim 1 (Updated 1/12/2021)
Tardy teaches a method of modeling a subterranean formation, the formation having a low permeability region (Tardy: Abstract [0042]-[0048]), and the method comprising: determining a lithology of a rock matrix in the subterranean formation (Tardy: Fig.19 Rock Type); determining a flux rate for a selected formation-dissolving fluid in the rock matrix (Tardy: [0033]-[0039] [0185], Fig.19 Flow rate and flow models); inputting a formation parting pressure of the subterranean formation (Tardy: [0104] the parting pressure is much higher than the pressure in the wellbore containing the acid – “…pressure gradient along the wellbore is always small compared to the pressure gradients perpendicular to the wellbore…”). Tardy teaches (ii) the formation-dissolving fluid is injected through the injection well and into the subterranean formation in a flow direction responsive to the created pressure boundaries (Tardy: [0049]-[0065] describes the user of pressure in computation of wormhole with use of acid treatment, where brine (in  ¶[0085]) might fluid what is driving the flow of acid or in terms of flow barriers in ¶[0133]) at an injection pressure that is less than a parting pressure of the rock matrix (Tardy: [0104]  as above & [0214]).
Tardy teaches the simulation of the acid placement but does not specifically teach  locating a proposed injection well in a software-based 3D model representing 
Searles teaches locating a proposed injection well in a software-based 3D model representing the subterranean formation (Searles:Col.5 Lines 9-Col.6 Lines 57 related to Fig.1 showing multi-well injection and production simulation in 3D) ; locating a proposed producer well in the 3D model for the subterranean formation juxtaposed from the injection well (Searles:Col.5 Lines 9-Col.6 Lines 57 related to Fig.1 showing multi-well injection and production simulation in 3D). 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Searles to Tardy. The motivation to combine would have been that Searles and Tardy are analogous art in the field of simulation of fluid flow and hydrocarbon extraction in rock matrix (Tardy: Abstract; Searles: Abstract). Further while Tardy is directed to specific modeling of acidizing treatment based flow, Searles teaches general flow based simulation for the well (Tardy: Abstract; Searles: Abstract) which complement to show the overall picture of such modeling (Searles: Fig. 16, 21, Col.18 Lines 62-Col.19 Line 5).

Tardy does not teach pressure boundaries (specifically related to guard wells), however Huff Col.4 lines 3-13 shows use of these to drive lixiviant (acid in case of Tardy).
Huff teaches locating a pair of pressure boundaries for the subterranean formation, such that the pressure boundaries are on opposing sides of the injection well (Huff: Fig.1 guard well 30 surrounding injection well 40; Fig.10 guard well 30 on opposite sides of injection well 90), with at least one of the pressure boundaries being a guard well (Huff: Col.3 Lines 22-29; Fig.1 elements 30, 40, 50, See use of water for guard wells in view of specification [0089] in Huff Col.5 Lines 33-59 – - “The general concept of pressurizing the boundary of the ore body with water to minimize migration of the lixiviant into neighboring formations can be extended to the horizontal barriers as well, as shown in FIG. 10. In addition to the ring of guard wells 30, shown in FIGS. 1 and 10, additional guard well 90 is employed to inject water under pressure between the horizontal barriers and the ore body. The upper guard wells are drilled to a depth below the bottom of the upper horizontal barrier, and above the top surface of the ore body….” The pair of pressure boundaries would 

    PNG
    media_image1.png
    569
    505
    media_image1.png
    Greyscale
); 
running the 3D model to confirm the formation of wormholes along a plane extending between the injection well and the producer well (Huff: Fig.1 elements 50; Col.4 Lines 3-31 – wormholes as fractures), when: (i) a guard fluid is injected through the at least one guard well and into the subterranean formation, and the injection of guard fluid is partially based on the determined flux rate (In view of claim interpretation Huff: Col.5 Lines 23-32 stating “FIGS. 1 and 10 show a ring of guard wells 30 within the boundary wells. Ideally the horizontal and vertical barriers described above will be highly effective in containing the lixiviant within the desired portion of the ore body. However, to minimize the effect of any gaps or leakages in the barriers, the guard wells are pressurized with water. This tends to negate any pressure gradient created by the injection wells that would otherwise tend to cause lixiviant to migrate outward into neighboring formations.” --- So the pressurized water has to create a pressure boundary which is comparable to pressure exerted by lixiviant fluid in the injection well to stop it from leaching out --- hence the pressure of water in guard well is based on pressure of the lixiviant fluid in the injection well), thereby creating the pressure boundaries (Huff: Col.5 Lines 22-67 Fig.1 & 10). 
Huff also teaches (iii) the formation-dissolving fluid flows along a designated direction between the injection well and the producer well (Huff : “FIG. 9 is a schematic representation showing the flow of the lixiviant through a portion of the ore body from an injection well to a production well.” Col.3 Lines 10-13) based on a pressure gradient formed by the pressure boundaries created by the at least one guard well that drive the formation-dissolving fluid along the designated direction to form the wormholes  (Huff: Col.3 Lines 10-13, Col.5 Lines 23-66 with Fig.1, 9 and 10 showing pressure exerted by guard well stop lixiviant from leaching out and directed from injection well to production well) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Huff to Tardy. The motivation to combine would have been that Tardy (2008) is concerned with directionally acidizing the wormholes (Tardy: Fig.18, Abstract) to 
Regarding Claim 2
Tardy teaches wherein the wormholes comprise a network of wormholes extending substantially along the plane for a length of at least 11 feet (Tardy: [0214]).
Regarding Claim 3
Tardy teaches the rock matrix comprises primarily a carbonate material (Tardy: Title, [0049]); and the formation-dissolving fluid is an acid (Tardy: [0214]).
Regarding Claim 4
Tardy teaches wherein the acid comprises a hydrochloric acid in an emulsion (Tardy: [0214], additionally acid emulsions are well known in the art1). 
Regarding Claim 5
Huff teaches wherein the production well, the injection well and the at least one guard well are each situated horizontally and in the same general azimuth within the subterranean formation (Huff: Fig.1, Col.3 Lines 22-29).
Regarding Claim 6 (Updated 1/12/2021)
Huff teaches wherein the pair of pressure boundaries comprises (i) a pair of guard wells that receive the guard fluid (Huff: Col.5 Lines 22-67 Fig.1 & 10); or (ii) a guard well and an impermeable layer (Huff: Col.5 Lines 22-67 Fig.1 & 10). 

Regarding Claim 7 (Updated 1/12/2021)
Tardy teaches adjusting the location of the pair of pressure boundaries as flow barriers ([0133] – fluid barriers are impermeable layers, such as Guard well barriers in the Huff - Col.5 Lines 22-67 Fig.1 & 10); and running the 3D model again in order to change a planar orientation of propagation of wormholes in the rock matrix (Tardy: Fig.10, [0133] – fluid barriers are impermeable layers, such as Guard well barriers in the Huff - Col.5 Lines 22-67 Fig.1 & 10).
Regarding Claim 8
Tardy teaches changing a temperature of the acid (Tardy: [0033][0035]), the composition of the acid (Tardy: [0033][0035]), or both (Tardy: [0033][0035]); determining a new flux rate for the acid in the rock matrix (Tardy: [0049]-[0065]); and running the 3D model again in order to determine a length of the propagation of wormholes in the rock matrix (Tardy: [0049]-[0065] Also see Fig.10 and associated disclosure).
Regarding Claim 9
Tardy teaches wherein determining a lithology of the rock matrix comprises (i) determining a temperature of the subsurface formation (Trady: [0035]), (ii) determining a permeability of the subsurface formation (Tardy: [0038] initial permeability), (iii) determining a porosity of the subsurface formation (Trady: [0039] initial porosity), (iv) determining in situ pressures within the subsurface formation (Tardy: [0091]-[0092]), or (v) combinations thereof (Trady: [0035]-[0039]).

Regarding Claim 12 (New)
Tardy teaches further comprising inputting a formation parting pressure of the subterranean formation (Tardy: [0104] the parting pressure is much higher than the pressure in the wellbore containing the acid – “…pressure gradient along the wellbore is always small compared to the pressure gradients perpendicular to the wellbore…”).
Regarding Claim 13 (New)
Huff shows wherein the created pressure boundaries between the injection well and the producer well extend outside the near wellbore region to guide the formation of the wormholes as wormholes connecting the injection well and production well to enable flow of fluids shown by the arrows (Huff: Fig.9 Col.3 lines 10-12; Also see Col.5 Lines 23-32 teaching how the pressure boundaries created by the injection and production well enable flow of fluid between them (i.e. past their near wellbore regions) across to each other).

    PNG
    media_image2.png
    378
    567
    media_image2.png
    Greyscale
.
Regarding Claim 14 (New)
Huff teaches further comprising determining a pressure field within the subterranean formation and determining an injection rate of the guard fluid based on the pressure field and the designated direction (Huff: Col.5 Lines 23-32 “FIGS. 1 and 10 show a ring of guard wells 30 within the boundary wells. Ideally the horizontal and vertical barriers described above will be highly effective in containing the lixiviant within the desired portion of the ore body. However, to minimize the effect of any gaps or leakages in the barriers, the guard wells are pressurized with water. This tends to negate any pressure gradient created by the injection wells that would otherwise tend to cause lixiviant to migrate outward into neighboring formations.” – The guard wells surround the injection well and are pressurized by water so that injection rate/pressure exerted by the guard fluid (water in this case), negates the claimed pressure field and would be in the direction of the injection well as seen in Fig.1, 9 and 10).
----- This page is left blank after this line ----


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardy, in view of Searles, in view of Huff, in view of US PGPUB No. 20080099198 by Drebit et al.
Regarding Claim 10
Teachings of Tardy, Searles and Huff are shown in the parent claim 1.
Tardy, Searles and Huff do not specifically teach this limitation.
Motivation to combine Tardy, Searles and Huff is as disclosed in parent claim.
Drebit teaches wherein the plane of propagation of the wormholes extends parallel to a direction of least minimum principal stress in the rock matrix or perpendicular to a direction of least minimum principal stress in the rock matrix (Drebit: [0049-[0050] Fig.16).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Drebit to Tardy. The motivation to combine would have been that Tardy taches modeling wormholes radially out from wellbore (Fig. 7B & 18) however the wormholes are also affected by stress (which Drebit addressed) and shows can change the direction for most optimal hydrocarbon production (Drebit: [0049][0050]). 
----- This page is left blank after this line ----

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardy, in view of Searles, in view of Huff in view of US PGPUB No.  20160146964 by Badri et al.
Regarding Claim 11
Teachings of Tardy, Searles and Huff are shown in the parent claim 1.
Tardy, Searles and Huff do not specifically teach this limitation.
Motivation to combine Tardy, Searles and Huff is as disclosed in parent claim.
Badri teaches wherein the plane of propagation of the wormholes extends in a direction that is neither parallel to nor perpendicular to a direction of least minimum principal stress in the rock matrix as wormhole preferred direction and the fracture dominant (strike) direction are controlled by the interplay between the maximum and minimum stress directions (Badri: [0027]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Drebit to Tardy. The motivation to combine would have been that Tardy taches modeling wormholes radially out from wellbore (Fig. 7B & 18) however the wormholes are also affected by stress (which Badri addressed) and shows can change the direction based on both minimum and maximum stress (Badri: [0027]). Further Badri and Tardy are analogous art in the field of acidization of rock matrix (Badri: [0028]; Tardy: Abstract). 
----- This page is left blank after this line ----

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardy, in view of Searles, in view of Huff in view of US PGPUB No.  20020132741 by Chang et al.
Regarding Claim 15
Huff teaches wherein the pressure gradient formed by the pressure boundaries created by the at least one guard well that drive the formation-dissolving fluid along the designated direction to form the wormholes is directed through 
Huff does not teach wormholes is directed through a low permeability region of the subterranean formation.
Chang et al teaches wormholes is directed through a low permeability region of the subterranean formation (Chang: [0012] ; “[0012] Again, the problem of proper placement is a particularly vexing one since the injected fluid will preferentially migrate to higher permeability zones (the path of least resistance) rather than to the lower permeability zones--yet it is those latter zones which require the acid treatment (i.e., because they are low permeability zones, the flow of oil through them is diminished). In response to this problem, numerous, disparate techniques have evolved to achieve more controlled placement of the fluid--i.e., to divert the acid away from naturally high permeability zones and zones already treated, and towards the regions of interest. These shall be described below.”).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art 
----- This page is left blank after this line ----

Claim Objection and Prior Art Mapping in Huff et al & Chang et al
Claim 16 discloses:
“…wherein the at least one guard well is disposed between a high permeability zone and a low permeability zone in the subterranean formation [1] and the formation-dissolving fluid forms the wormholes in the low permeability zone of the subterranean formation. [2]”
As per [1], Huff teaches that boundary well 20 are saturated and made impermeable (so as to reduce high permeability, if any exists) which is further reduced by guard well 30 exerting inward pressure towards injection wells 40. What is not explicitly taught in Huff is that subterranean formation outside of guard well 30 is high permeability. Having high permeability outside should not matter as boundary well with the impermeable vertical barriers 12 and horizontal barriers 14 along with guard well 30 ideally stop any injection fluid (lixiviant here) from leaching out and is directed only towards production well from injection well as shown in Huff Fig. 9. 
In other words, limitation Huff is silent on permeability in the formation but guides the flows of boundary fluids, guard fluids and injection fluid (lixiviant here) irrespective so that flow is in the direction as claimed, thereby accounting for this permeability as inherent feature of the subsurface formation. Therefore limitation as in [1] may not add much to the scope of the claim. Chang et al teaches [2] as shown in the claim 15 rejection. Nonetheless the claim limitation is not explicitly taught by the Huff or in combination with Chang and therefore objected to.
----- This page is left blank after this line ----
Other Prior Art of Record
US PGPUB No. 20090236899 by Geisler show guard well configuration also akin to the Huff’s configuration and may be used in future.

    PNG
    media_image3.png
    663
    563
    media_image3.png
    Greyscale


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, January 15, 2021


	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 3768564 A US 3842911 A